 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9   MARIA CORONA, et al.,                                Case No. 1:19-cv-01104-LJO-SAB

10                   Plaintiffs,                          ORDER DIRECTING CLERK OF COURT
                                                          TO CLOSE CASE AND REFLECT
11           v.                                           VOLUNTARY DISMISSAL PURSUANT TO
                                                          RULE 41(a) OF THE FEDERAL RULES OF
12   MATTHEW ALBENCE,                                     CIVIL PROCEDURE

13                   Defendant.                           (ECF No. 14)

14

15          On October 30, 2019, a stipulation was filed dismissing this action in its entirety with

16 prejudice. In light of the stipulation of the parties, this action has been terminated, Fed. R. Civ.

17 P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has been

18 dismissed with prejudice.

19          Accordingly, IT IS HEREBY ORDERED that:

20          1.      All pending dates and matters are VACATED; and

21          2.      The Clerk of the Court is DIRECTED to CLOSE the file in this case and adjust

22                  the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

23
     IT IS SO ORDERED.
24

25 Dated:        October 31, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28

                                                      1
